ALLOWANCE 
Drawings
The drawings received on 03/31/2021 are accepted.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Shasha Mandy on 05/28/2021
Amend claims as follows:
2. 	(Currently Amended) The fuel system of claim 1, wherein the fuel pump is a regenerative rotodynamic fuel pump having a housing defining an impeller cavity therein, the main inlet, the intermediate inlet, and the outlet,  disposed in the impeller cavity and rotatable about the rotation axis to pump fuel from the main inlet to the outlet.
6. 	(Currently Amended) The fuel system of claim 2, wherein the housing includes a fixed housing portion defining the outlet therein, and a movable housing portion defining the main inlet therein, the movable housing portion being movable relative to the fixed housing portion to move the main 
7. 	(Currently Amended) The fuel system of claim 2, wherein the housing includes a fixed housing portion defining the outlet therein, a first movable housing portion defining the main inlet therein, and a second movable housing portion defining the intermediate inlet therein, and the first movable housing portion and the second movable housing portion 
9. 	(Currently Amended) The fuel system of claim 8, further comprising a controller communicatively coupled to the actuator, the controller being operable to operate the actuator in response to changes in pressure in the fuel return conduit to selectively move the intermediate  a 
11. 	(Currently Amended) A liquid fuel system for an aircraft engine, the fuel system comprising; 
a first fuel supply conduit adapted to be hydraulically connected to a fuel source, 
a second fuel supply conduit adapted to be hydraulically connected to a combustion chamber, 
a fuel return conduit adapted to be hydraulically connected to the second fuel supply conduit for returning at least some fuel directed toward the combustion chamber, and 
a fuel pump comprising: 
a main inlet hydraulically connected to the first fuel supply conduit, 
an outlet hydraulically connected to the second fuel supply conduit, and 
an intermediate inlet hydraulically connected to the fuel return conduit, the intermediate inlet being hydraulically connected to the main inlet and the outlet downstream of the main inlet and upstream of the outlet, the intermediate inlet movable relative to the main inlet about a rotation axis of the fuel pump.
15. 	(Currently Amended) A method of supplying a liquid fuel to an aircraft engine, comprising:
operating a fuel pump to pump the fuel from a main inlet of the fuel pump toward the engine via an outlet of the pump, 
returning at least some of the fuel from downstream of the outlet to the fuel pump via an intermediate inlet of the fuel pump at a location of the fuel pump that is downstream of the main inlet and upstream of the outlet relative to a direction of fuel flow through the pump, and 
varying a distance by rotating about a rotation axis of the fuel pump between the intermediate inlet and the main inlet during the operating the fuel pump in response to a variation in pressure in the intermediate inlet.  
19. 	(Currently Amended) The method of claim 15, wherein the varying the distance includes moving a first part of a housing of the fuel pump that defines at least in part an impeller cavity of the fuel pump,  disposed in the impeller cavity, relative to a second part of the housing, one of the intermediate inlet and the main inlet being in the first part of the housing, and .  
Allowable Subject Matter
Claims 1, 2, 4-11, 13-16 and 18-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741